Ltjke, J.
The plaintiff sought to recover damages for the burning of a house, alleged to have been caused by sparks from a locomotive of the railroad company. At the conclusion of the evidence the court directed a verdict in favor of the defendant. Upon a cai'eful examination of the evidence this court is convinced that the trial judge did not err in so directing the verdict for the defendant, or in thereafter overruling the Aotion for a new trial. See, in this connection, Seaboard Air Line Ry. Co. v. Jarrell, 145 Ga. 688 (1) (89 S. E. 718); L. & R. R. Co. v. Howard, 25 Ga. App. 83 (102 S. E. 456).

Judgment affirmed.


Broyles, G. J., and Bloochoorth, J., concur.